807 So. 2d 151 (2002)
STATE of Florida, Petitioner,
v.
David FARRALL, Respondent.
No. 4D01-2679.
District Court of Appeal of Florida, Fourth District.
February 6, 2002.
Rehearing Denied March 8, 2002.
Robert A. Butterworth, Attorney General, Tallahassee, and Heidi L. Bettendorf, Celia A. Terenzio and Richard Valuntas, Assistant Attorneys General, West Palm Beach, for petitioner.
John H. Pelzer, Bruce D. Udolf and Fabienne E. Leconte of Ruden, McClosky, Smith, Schuster & Russell, P.A., Fort Lauderdale, for respondent.
PER CURIAM.
The state seeks certiorari review of the trial court's order which in effect precludes it from proceeding under an alternative theory of DUI manslaughter. The theory at issue is driving with an unlawful blood alcohol level (UBAL).
We grant the petition based on the reasoning set forth in this court's recent decision in Dodge v. State, 805 So. 2d 990 (Fla. 4th DCA 2001). The case is remanded for further proceedings consistent with Dodge.
KLEIN, TAYLOR and HAZOURI, JJ., concur.